NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                               FEB 09 2015

                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

SAUL DIAZ,                                       No. 13-56724

              Petitioner - Appellant,            D.C. No. 2:12-cv-05320-AG-PJW

  v.
                                                 MEMORANDUM*
GREG LEWIS, Warden,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                       Argued and Submitted January 9, 2015
                               Pasadena, California

Before: WARDLAW, W. FLETCHER, and OWENS, Circuit Judges.

       Saul Diaz appeals the district court’s denial of his 28 U.S.C. § 2254 petition.

We have jurisdiction pursuant to 28 U.S.C. § 1291. Because the California Court

of Appeal’s decision that Diaz’s statements to the police officers were voluntary

was neither contrary to, nor an unreasonable application of, clearly established



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Supreme Court precedent and was not an unreasonable determination of the facts,

we affirm. 28 U.S.C. § 2254(d); Harrington v. Richter, 131 S. Ct. 770, 785-86

(2011).

      In determining whether a confession is voluntary, the critical inquiry is

“‘whether [the] defendant’s will was overborne by the circumstances surrounding

the giving of [the] confession,’ an inquiry that ‘takes into consideration the totality

of all the surrounding circumstances—both the characteristics of the accused and

the details of the interrogation.’” United States v. Preston, 751 F.3d 1008, 1016

(9th Cir. 2014) (en banc) (alterations in original) (quoting Dickerson v. United

States, 530 U.S. 428, 434 (2000)). “Each of these factors, in company with all of

the surrounding circumstances—the duration and conditions of detention (if the

confessor has been detained), the manifest attitude of the police toward him, his

physical and mental state, the diverse pressures which sap or sustain his powers of

resistance and self-control—is relevant.” Id. (quoting Culombe v. Connecticut, 367
U.S. 568, 602 (1961)).

      The California Court of Appeal correctly concluded that Diaz’s will was not

overborne under the totality of the circumstances surrounding his interrogation and

that his statements were, therefore, voluntary. See Lynumn v. Illinois, 372 U.S.
528, 534 (1963); Haynes v. Washington, 373 U.S. 503, 513-14 (1963). The


                                           2
California Court of Appeal properly reasoned that Diaz was familiar with the

criminal justice system, having had several prior experiences with criminal law,

including a grand theft conviction, a conviction for being a minor in possession of

a concealable firearm, two arrests for taking a vehicle without the owner’s consent,

and three arrests for violating a gang injunction. See Lynumn, 372 U.S. at 534.

And as the state court noted, the tone of the interrogation was generally cordial;

Diaz laughed at times during the interrogation.

      Both the California Court of Appeal and the district court acknowledged that

the detectives used heavy-handed techniques that “pushed hard against the bounds

of propriety,” including implying that Diaz would be better off by admitting his

presence at the scene of the shooting. The California Court of Appeal correctly

found, however, that “Diaz’s confession was not causally related to coercive

interrogation tactic[s].” Rather, it was only after the detectives promised that his

bail would not be increased, and after speaking with Officer Maldonado, an officer

Diaz trusted, that Diaz decided to give his statements. Thus, the California Court

of Appeal’s determination that Diaz’s statements were voluntary under the totality

of the circumstances was neither contrary to, nor an unreasonable application of,




                                          3
clearly established Supreme Court precedent and was not an unreasonable

determination of the facts. 28 U.S.C. § 2254(d).

      AFFIRMED.




                                        4